                                          STAMPUR          &   ROTH
                                             ATTORNEYS AT LAW

WILLIAM .J. STAMPUR
                                                                                      299 BROADWAY, SUITE BOO
JAMES ROTH
                                                                                         NEW YORK, N.Y. 10007



                                                                                               (212) 619-4240
                                                                                             F'AX (212) 619-674.3




  February 5, 2020

  ByECF                                                    Application granted. The conference is adjourned to
                                                           March 3, 2020 at 11:30 a.m. Time is excluded to March
  Honorable Ronnie Abrams                                  3, 2020, under the Speedy Trial Act, pursuant to 18
  United States District Court Judge                       U.S.C. Section 316l(h)(7)(A).
  Southern District ofNew York
  40 Foley Square                                          SO ORDERED.
  New York, NY 10007


            Re:       United States v. Joel Pena, et al.
                      18 Cr. 640 (RA)
                                                            Ronnie Arams,U.$.D.J.
 Dear Judge Abrams:                                        ,February 5, 2020


         I write to request an adjournment of Mr. Pena's now scheduled conference of February
 10, 2020, until March 2, 2020, March 3, 2020 or March 4, -2020, at a time convenient to the
 Court, as the government and counsel are engaged in plea negotiations. The appropriate time
 between these dates is waived under speedy trial and the government joins in this request.



                                                                  Very truly yours,

                                                               w~9.s~
                                                                  Wi11iam J. Stampur


 cc:       AUSA Michael Neff                                            r---
                                                                         VSDC-SDNY
                                                                                                                          -·1:
                                                                        I DOCUMENT
                                                                        . rr rr ..... 1~(1\ !CALLY FILED
                                                                                                                             1
                                                                                                                            l:
                                                                          , JI   J(    ,1:


                                                                          :>\     ! L Ff LEG:          2---,   S   2.(0




WS/Pena/Ltr to Judge/Adj 2
